Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


1.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

In light of the excessively large size of the sequence listing, it cannot be ascertained if the sequences present in the specification that are not followed by their sequence identifiers (for example sequences at [0265], Tables 17, 19, 26, 29-34, 37 and 41) are in the sequence listing.  

Specific deficiencies and the required response to this Office Action are as follows:

(1) Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d), OR

(2) Specific deficiency -This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.


Required response for (1) above – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
OR, 

Required response for (2) above – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 

If Applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

2.  Applicants’ response filed 2/16/21 and Applicant’s amendment filed 6/7/18 are acknowledged and have been entered.  

3.  Applicant's election of Group I and election without traverse of species of first antigen that is PIWIL-2 (Acc. No.  Q8TC59.1 in Table 2) and species of second antigen that is EPCAM (Acc. No. P16422.1 in Table 2) in Applicant’s response filed 2/16/21 is acknowledged. 

With regard to the election of Group I, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).

Claims 1-5, 7, 8 and 10-16 read upon the elected species.  Upon consideration of the prior art, examination is being extended to the species of T cell epitopes being from the same antigen (claims 6 and 9).

Accordingly, claims 19, 23, 24 and 27 (non-elected Groups II and III) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1-16 are presently being examined.   
Figures 3A and 14 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

6.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

7.  The disclosure is objected to because of the following informalities:  Applicant must provide the sequence identifiers after amino acid sequences of four or more defined and enumerated sequences, for example, the sequences appearing at [0265] and Tables 17, 19, 26, 29-34, 37 and 41.

Appropriate correction is required.

8.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered.

9. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.  Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

Applicant has broadly claimed a pharmaceutical composition for treatment of a disease or disorder in a subject of a target human population, comprising one or more polypeptides, each polypeptide comprising:

	(a) a first region of 10-50 amino acids in length comprising a first T cell epitope that binds at least three HLA class I molecules of at least 10% of the subjects in the target population and/or at least three HLA class II molecules of at least 10% of subjects in the target population, and

	(b) a second region of 10-50 amino acids in length comprising a second T cell epitope that binds at least three HLA class I molecules of at least 10% of the subjects in the target population and/or at least three HLA class II molecules of at least 10% of subjects in the target population, 
 
	Wherein the first T cell epitope and the second T cell epitope comprise different amino acid sequences (base claim 1), and wherein

	---the first T cell epitope and/or the second T cell epitope comprises 7 to 17 amino acids (claim 4), 
	---the first T cell epitope is from a first antigen; and the second T cell epitope is from a second antigen (claims 5, 7, 8, 10-12), including from a cancer or tumor-associated antigen, an antigen expressed by a target pathogenic organism, an antigen expressed by a virus, a bacterium or a fungus, an antigen associated with an autoimmune disorder, or an allergen (claim 8), including from tables 2-7 (claim 10), or wherein the first and second T cell epitopes are from the same antigen, including from 
	----the one or more polypeptides substantially do not comprise neoepitopes that span a junction between the first region and second region and that
		(i) corresponds to a fragment of a human polypeptide expressed in healthy cells;
		Iii) is a T cell epitope capable of binding to at least three HLA class I molecules of at least 10% of the subjects in the target population; or 
		(iii) meets both requirements (i) and (ii) (claim 13), 
	---the target population is cancer patients and wherein each of the first region and second region comprises an amino acid sequence that is an HLA class I binding T cell epitope, and wherein for each T cell epitope, 
		(i) at least 10% of the subjects in the target population express a tumor associated antigen selected from the antigens listed in Table 2 that comprises the T cell epitope; and 
		(ii) at least 10% of subjects in the target population have at least three HLA class I molecules capable of binding to the T cell epitope; and wherein the first T cell epitope and the second T cell epitope are different from each other (claim 14), 
	-----and the composition further comprises a pharmaceutically acceptable adjuvant, diluent, carrier, preservative or combination thereof (claims 15 and 16).  
 
In summary, the recited composition is functionally claimed by:   

     (1) comprising T cell epitope peptides that possess the functional property of bind at least three HLA class I molecules of at least 10% of subjects in the target population and/or at least three HLA class II molecules of at least 10% of subjects in the target population; and 
 
     (2) by the functional property of possessing pharmaceutical activity for treatment of a disease or disorder in a subject of a target human population. 

The genus of T cell epitopes from any antigenic protein in the genus of proteins (e.g., tumor, viral, fungal, bacterial, protozoan, autoimmune, allergen) is large and structurally diverse.  The genus of HLA class I or HLA class II molecules is also large and structurally diverse.  In light of these considerations, the specification does not disclose a representative number of species, and there is no evidence of record for a representative number of species of T cell epitopes having the requisite functional properties of binding to the at least three HLA class I and/or HLA class II molecules and treatment effect.  In addition, one of skill in the art cannot readily envision a priori the sequences of these T cell epitopes and the cognate at least three HLA class I molecules to which they bind, nor those that have a treatment functionality, until one of skill in the art applies a methodology to discover them.  These points are enunciated in detail below.  



The specification discloses at [0069]:

” HLAs are encoded by the most polymorphic genes of the human genome. Each person has a
maternal and a paternal allele for the three HLA class I molecules (HLA-A*, HLA-B*, HLA-C*)
and four HLA class II molecules (HLA-DPA HLA-DQA HLA-DRB1A HLA-DRB3*/4*/5*)-
Practically, each person expresses a different combination of 6 HLA class I and 8 HLA class II
molecules that present different epitopes from the same protein antigen. The function of HLA
molecules is to regulate T cell responses.”

The size of the genus of HLA class I molecules is evidenced by HLA Nomenclature (2015).  HLA Nomenclature teaches that there are about 9,437 HLA class I alleles (especially second section entitled “Numbers of HLA Alleles”).  One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record].  HLA Nomenclature further teaches that there are about 3,105 different HLA class II molecules, bringing the total of HLA class I and class II molecules to approximately 12,500 different molecules.  Thus, the genus of HLA molecules is very large and structurally diverse, particularly within the peptide binding groove of the HLA molecules. 

The specification discloses at [0073] that the term “T cell epitope” refers to a sequence of contiguous amino acids contained within a protein antigen that possess a binding affinity for (is capable of binding to) one or more HLAs.  The specification further discloses that a T cell epitope is “immunogenic” for a specific human subject if it is capable of inducing a T cell response, either a CTL response or a Th response) in that subject.  The specification discloses at [0074] that the terms “T cell response” and “immune response” are used interchangeably and refer to the activation of T cells and/or the induction of one or more effector functions following recognition of one or more HLA/epitope binding pairs, e.g., CTL responses, antibody responses, cytotoxicity, cytokine production, proliferation.  CTLs (cytotoxic T lymphocytes or CD8+ T cells) possess T cell receptors (TCRs) that bind to a cognate HLA class I molecule/peptide complex, while Th (T helper cells or CD4+ T cells) possess TCRs that bind to a cognate HLA class II molecule/peptide complex.  

The size of the genus of first and second antigens is also large and structurally diverse, encompassing any protein antigen in the universe of protein antigens (as is even more so for the T cell epitopes that are subsequences of these protein antigens). Instant dependent claim 10 recites “wherein the first and second antigens are selected from the antigens listed in Tables 2 to 7”.   Tables 2-7 discloses a laundry list of list IEDB accession numbers for thousands of tumor, bacterial, viral, fungal, allergenic, and autoimmune protein antigens.  



The following references evidence the size and structural diversity of this genus, including from infectious agents, tumor (neo)antigens that are unique to each patient, shared tumor antigens.

Evidentiary reference Ali-Khan et al (Curr. Prot. Prot. Sci. 2002, 22.1.1-22.1.19, Suppl. 30, John Wiley & Sons, Inc.) teaches that most prokaryotes have unique proteins ranging from about 1,000 to about 4,500 in number, while yeast, the simplest eukaryote, has over 6,000 proteins.  For example, this constitutes over 10,000 potential proteins from which epitopes can derive from just one bacterium or yeast species that infects a human subject.  

Evidentiary reference Woolhouse et al (Phil. Trans. R. Soc. B, 2012, 367: 2864-2871) teaches that there are 219 virus species that are known to be able to infect humans, but there are still a substantial pool of undiscovered human virus species (see entire reference, especially abstract and introduction).  

Evidentiary reference Schumacher and Schreiber (Science, 2015, 348: 69-74) teaches that tumor epitopes can be derived from nonmutated proteins to which T cell tolerance is incomplete, for instance, because of their restricted tissue expression pattern, while a second class of tumor epitopes are peptides that are entirely absent from the normal human genome (the so-called neoantigens).  As pertains to a large group of human tumors without a viral etiology, such neo-epitopes are solely created by tumor-specific DNA alterations that result in the formation of novel protein sequences (and subsequences that are peptide epitopes).  For virus-associated tumors, epitopes derived from viral open reading frames also contribute to the pool of neoantigens.  Said reference teaches that experimental protocols must be employed in different human individuals (as well as within the same individuals over time) to determine MHC-binding peptide epitopes from mutated sequences that are expressed on tumors.  Schumacher and Schreiber estimate the neoantigen repertoire in human cancer of 10 somatic mutations per Mb of coding DNA corresponds to about 150 nonsynonymous mutations within expressed genes.  Schumacher and Schreiber teach that deep sequencing technologies can be used to identify the mutations present within the protein-encoding part of the genome of an individual and predict potential neoantigens, and potential MHC binding peptides can then be predicted, or isolated, and used to query T cell reactivity (see entire reference, especially para spanning pages 69-70, Fig. 1, page 70 at para spanning cols 2-3, Fig. 2). 

With regard to tumor specific antigen proteins or “TAA”, evidentiary reference Buonaguro et al (Clin. Vacc. Immunol. 2011, 18(1): 23-34) teaches that tumor-associated antigens or TAAs represent the mutated counterparts of proteins expressed by normal tissues, which are divided into shared and unique TAAs and further classified into class I and class II HLA-restricted TAAs, according to the HLA allele restriction.  Buonaguro et al further teach that the three main groups amongst shared TAAs are cancer-testis (CT) antigens, differentiation antigens, and widely occurring, overexpressed antigens.  CT antigens result from reactivation of genes which normally silent in adult tissues but are transcriptionally activated in different tumor histotypes, whereas differentiation antigens are shared between tumors and the normal tissue of origin and are found mostly in melanomas and normal melanocytes.  Also, expression of several oncofetal antigens is increased in many adult cancer tissues. Widely occurring and overexpressed TAAS have been detected in different types of tumors and in normal tissues, wherein their overexpression in tumor cells can reach the threshold for T cell recognition, e.g., antiapoptotic proteins and tumor suppressor proteins.  Repana et al (Genome Biol. 2019, 20: 1-12) teaches that there are at least 2,372 cancer genes, including from at least 119 cancer types from 31 primary anatomical sites or pan-cancer studies from approximately, 35,000 cancer donors.  


Even for just tumor-associated antigen peptides that are T cell epitopes that bind to at least three HLA class I molecules and/or are T cell epitopes that bind to at least three HLA class II molecules and that are from Applicant’s elected species of proteins PIWIL-2 and EPCAM, there is no evidence of record for a representative number of species thereof, as follows.  

The specification discloses at [0093] that tumor associated antigens may be found experimentally, by searching in published scientific papers, or through publicly available databases:

“The polypeptide or antigen may be a cancer- or tumor-associated antigen (TAA). TAAs are
proteins expressed in cancer or tumor cells. The cancer or tumour cell may be present in a sample obtained from a subject of the specific or target human population. Examples of TAAs include new antigens (neoantigens) expressed during tumorigenesis, products of oncogenes and tumor suppressor genes, overexpressed or aberrantly expressed cellular proteins (e.g. HER2, MUC1), antigens produced by oncogenic viruses (e.g. EBV, HPV, HCV, HBV, HTLV), cancer testis antigens (CTA)(e.g. MAGE family, NY-ESO) and cell-type-specific differentiation antigens (e.g. MART-1). TAA sequences may be found experimentally, or in published scientific papers, or through publicly available databases, such as the database of the Ludwig Institute for Cancer Research (www.cta.lncc.br/), Cancer Immunity database (cancerimmunity.org/peptide/) and the TANTIGEN Tumor T cell antigen database (cvc.dfci.harvard.edu/tadb/).”

As noted supra, Applicant’s elected species are EPCAM and PIWIL-2.  

The specification discloses two 9-mer peptide subsequences of EPCAM protein that are predicted to bind to three HLA class I molecules in an individual patient  in the highest proportion of individuals ([0315], [0316], Table 33).  One of these peptides was fused at the N-terminus to other sequences including a MAGE-A8 peptide (Table 34 and [0318]).  EPCAM was predicted to be expressed in about 88% of colorectal cancers (CRC) ([0318]).  The specification does not disclose any species of peptides from the protein PIWIL-2 having the recited functional properties.  

A search of the TANTIGEN database (disclosed in the instant specification at [0093] as enunciated above) by the Examiner for epitopes from EPCAM revealed two epitopes --- GLKAGVIAV that binds to HLA-A2 and RYQLDPKFI that binds to HLA-A24 (see evidentiary reference “TANTIGEN search for EPCAM T cell epitopes”, 2021).  

A search of the Cancer Antigenic Peptide Database (also disclosed in the specification at [0093]) for EPCAM also revealed the same RYQLDPKFI sequence (see evidentiary reference “Cancer Antigenic Peptide Database search for EPVAM, 2021).  

A search of the TANTIGEN database for PIWIL-2 using synonym “HILI” reveals three T cell epitopes from this protein: SVASTITGV that binds to HLA-A2, and DFMIQGGDF and KFHRVIKDF that bind to HLA-A*2402 (see evidentiary reference “TANTIGEN search for HILI/PIWIL-2”, 2021).  

There is no information of record on whether any of these said T cell epitopes each bind to two other different HLA class I molecules and stimulate a T cell response.  There is no information of record as to whether or not these are a “pharmaceutical composition for treatment of a disease or disorder in a subject.”  HLA-A*02 and HLA-A*2402 are two HLA molecules in the genus of approximately 9,000 different HLA molecules.  There is no evidence for a representative number of species of T cell epitope that binds to one let alone three HLA class I or class II molecules, including of at least 10% of subjects in a target population.  

With regard to structure/function, the prerequisite functional property that the first and second T cell epitopes must possess is binding to at least three HLA class I molecules of at least 10% of subjects in the desired target population to be treated.  As previously mentioned, the specification discloses at [0073] that the term “T cell epitope” refers to a sequence of contiguous amino acids contained within a protein antigen that possess a binding affinity for (is capable of binding to) one or more HLAs.  In Applicant’s said definition, a T cell epitope must possess this functional property. 

The specification discloses predictive methods to identify peptide subsequences of antigenic proteins that are potentially capable of binding to at least three HLA class I or at least three HLA class II molecules of subjects in a target population.  However, prediction algorithms yield false positive results and each peptide must be tested to ascertain if it really binds to an HLA molecule:

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove.  Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.  

In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu and Guo (Major Histcompatibility Complex: Interaction with Peptides. In: eLS. John Wiley & Sons, Ltd: Chinchester, 2011, pages 1-12, at MHC I section); however, there are a limited number of class I HLA molecules that have overlapping peptide binding repertoires, termed “supertypes”. The art recognizes that the result of any prediction tool must still be verified experimentally:

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified.  Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24. (See entire reference).   

experimental ranking schemes are available for predicting relative binding strengths of some HLA binding peptides and assays are available to test the binding of peptides to HLA, experimentation is not a rationale for providing adequate written description.  

One of skill in the art cannot envision these amino acid sequences a priori.  One of skill in the art must perform a method of discovery to determine them.

In addition, the claims do not recite that the first and second polypeptides comprising a first region or second region, respectively, that each comprise a T cell epitope (all claims), including from a first or second antigen (claim 7), must be a subsequence of an antigenic protein.  This point has bearing on a T cell epitope peptide being able to bind especially to an HLA class I molecule when it is the correct size or can be liberated from the flanking sequences around it.  

The art recognizes that for a peptide to be a T cell epitope, the length of the peptide is important for binding to HLA.   The peptides that bind to class I molecules have a predominant length, i.e., a minimum of 8 or 9 amino acid residues for a class I MHC (human MHC is HLA) restricted T cell epitope peptide. A primary factor for this is that amino acid residues at the amino- and carboxy-termini of peptides binding to class I molecules interact with conserved amino acid residues in pockets (“A”,”F”) located at opposite ends of the binding groove of the class I molecule, giving rise to a common orientation of the peptides in the binding site (Engelhard, V.H. (Curr. Opin. Immunol. 1994, 6: 13-23), especially page 14, column 1, lines 16-27.)  Thus, the amino acid residues at the peptides' termini make a network of hydrogen bonds with conserved residues on the sides and bottom of the peptide binding groove of class I molecules.   These interactions are important for holding the peptides in the binding groove and for stabilizing the complex (Guo et al (Nature, 1992, 360: 364-366), at page 366, column 1 lines 1-10)  “...the preferred length (of the peptide) is determined by the minimum amount of peptide required to span the center of the binding site and optimize the interactions at the ends”, but that the predominant length is 9 amino acid residues (Engelhard at page 14, column 1, lines 23-27).  Also see evidentiary reference Liu and Guo (Major Histcompatibility Complex: Interaction with Peptides. In: eLS. John Wiley & Sons, Ltd: Chinchester, 2011, pages 1-12). Third, the functional property of binding to an HLA class I molecule in particular is predicated on the context of the flanking sequences that the peptide is embedded in, even if it is a T cell epitope peptide of the correct length when it is embedded in its native sequence in the protein of origin and is correctly liberated from that native sequence, it may not be in any random flanking sequence(s) that are encompassed in the instant claims. One of skill in the art would have to employ methods of experimentation to determine which flanking sequences are permissive for correct liberation of the T cell epitope peptide in order that it retain the functional properties of being the correct length to bind to HLA class I and when bound to stimulate a cognate T cell response. That is, the flanking sequences that the T cell 

Also, instant dependent claim 13 recites that the [joined] one or more polypeptides “substantially” do not comprise neoepitopes that span a junction between the two polypeptides and that corresponds to a fragment of a human polypeptide expressed in healthy cells of the subject, is a T cell epitope capable of binding to at least three HLA class I molecules of at least 10% of subjects in the target population, or both.  One of skill in the art does not know the amino acid sequence of joined polypeptides that do not substantially comprise neoepitopes until one of skill in the art employs a method to determine this limitation. Also, it is unclear what “substantially do not comprise a neoepitope” means in the absence of a definition in the specification.

In addition to having the requisite functional property of binding to an HLA class I molecule, the T cell epitopes separately or together, must also possess the further functional property of stimulating a T cell as a prerequisite for, but not a sufficiency for, treatment of a disease or disorder in a subject, as they are a pharmaceutical for treatment of a disease or disorder in a subject of a target human population.  

The specification discloses that the term “personal epitope” or “PEPI” distinguishes subject specific epitopes from HLA specific epitopes and that a “PEPI” is a fragment of a polypeptide consisting of a sequence of contiguous amino acids of the polypeptide that is a T cell epitope capable of binding to one or more HLA class I molecules of a specific human subject or capable of binding to one or more HLA class II molecules of a specific human subject.  “PEPIs are specific to an individual because different individuals have different HLA molecules which each bind to different T cell epitopes” [0075].  The specification discloses at [0078] that “PEPI3” refers to a peptide, or a fragment of a polypeptide, that can bind to three HLA class I (or II) molecules of an individual, while “PEPI3+” refers to a peptide, or a fragment of a polypeptide that can bind to three or more HLA class I (or II) molecules of an individual.

The specification discloses that the best predictor of a CTL response to a given polypeptide is the presence of at least one T cell epitope that is presented by three or more HLA class I molecules of an individual (“PEPI3+”) ([0070], [0071]).  However, identifying and selecting such a T cell epitope peptide is at best, a predictive method to select candidate peptides to test that potentially possess the functional property of stimulating T cell response and/or having pharmaceutical treatment functionality for inclusion in the functionally recited pharmaceutical composition of the claims. (However, more to the point, even if testing of candidate peptides predicted to bind to 3+ HLA molecules were not necessary,  one of skill in the art still has to apply a method of discovery to identify the amino acid sequences of these T cell epitope peptides having the said 3+ HLA binding and treatment effect.)   



For example, in Example 4, the HLA genotypes of 28 cervical cancer patients and VIN-3 patients who received the HPV-16 synthetic long peptide vaccine (LPV) in two different clinical trials were determined from DNA samples. The LPV vaccine consists of long peptides covering the entire HPV-16 viral oncoproteins E6 and E7.  The amino acid sequences of these long peptides as well as the T cell responses to pools of these peptides in individual patients were obtained from publications of these trials. 9-mer peptides (sequences nine amino acid residues is of the correct size to span the HLA class I peptide binding groove) were identified in some of the long peptide sequences as candidate peptides that can potentially be presented by at least three patient class I HLA molecules, and their distribution amongst the peptide pools was determined.  The said retrospective analysis predicted 8 out of 40 (20% of) positive CTL responses measured after vaccination, an indication that T cell responses are very poorly correlated to the functional property of being potentially able to bind to at least three HLA molecules of a subject.  

In Example 6, the HLA class II restriction was assessed in the same studies, with a result that was determined to be not statistically significant. The analysis in Example 6 focused on the LPV vaccine retrospective as well, with the result that the test predicted 11 of 15 VIN-3 patients and 2 out of 5 cervical cancer patients with positive CD8+ T cell reactivity test results (so in the latter instance it failed to predict more than 50% of the patients that had positive T cell responses and in the former instance, it failed to predict 20% of the patients who had positive T cell responses).  It must be noted that these patients essentially received the entire E6 and E7 proteins minus any potential epitopes that were disrupted due to the cut sites on the long peptides spanning these protein sequences. The analysis predicted CD4+ T cell reactivities of these patients (but failed to predict the CD4+ T cell reactivities (i.e., peptides that bind to HLA class II molecules potentially stimulate CD4+ T cells) in the overall study as stated in Example 6).  

In Example 2 of the specification, the analysis to correlate T cell responses with candidate peptides that potentially bind to at least three HLA molecules included results extrapolated from a study that administered a CTLA-4 specific monoclonal antibody Ipilimumab (rather than administering the HLA binding peptide composition recited in the instant claims) that was shown to reactivate pre-existing CTLs that are specific for a tumor specific antigen in melanoma patients.  




In an in silico predictive study disclosed in the specification at [0251]-[0253], the presence of at least one candidate amino acid sequence that could potentially bind to at least three subject-specific HLA class I molecules (in a model population designed in Example 8 and not related to the actual genotype of the patients who received the vaccines but instead used an in silico model population described below) in was assessed for each of twelve single peptide vaccines for which T cell response rates were known.  The actual pre-existing vaccine studies presumably did not identify the HLA genotypes of the patients who received the vaccines; the specification identifies the “Ethnicity” of the vaccine recipients as “Canadian”, “US”, “Iraeli”, or “CEU”, which are actually not indicative of genotypes.  Instead, the specification discloses constructing a model population for in silico predictions for identifying candidate vaccine peptides for a large population (152/10,000) different HLA molecules and using this model genotype for correlation of T cell responses observed and the presence of peptides in the single peptide vaccines that can potential bind to at least three HLA molecules in the model population. The specification discloses that overall percentage of agreements was calculated on this basis and a linear response rate was observed. 
However, in Table 19, the percent of subjects in the model population having at least one peptide that can potentially bind to at least three subject specific HLA class I molecules was 22% in the first single peptide vaccine (first entry in Table 19), but no 
no actual T cell responses were observed in the real world context.  This is an instance where the presence of a peptide within a peptide vaccine was assessed to comprise at least one peptide subsequence that could potentially bind to at least three HLA class I molecules of a same subject did not correlate with a T cell response in the real world.  Especially given this instance, the third to the last entry in said Table 19 indicating for a different single peptide vaccine that there were no peptides therein capable of binding to at least three HLA class I molecules of a same subject in the model population and no responses were observed in the real world context, does not indicate a correlation for binding of a peptide to three or more HLA class I molecules and a T cell response.  Even if a linear relationship was constructed from this in silico analysis is still just a predictive process for identifying potential peptides to test in a real world context.  
Construction of confidence intervals for data indicate that a correlation is a statistical tool for a probability, not an eventuality.  Other similar examples of in silico studies can be found in the specification, having the same inherent issues.








Although it is a prerequisite functional property for a peptide to be able to induce a T cell response in order for it to have the functional property of being a treatment pharmaceutical, the functional property of T cell inducibility is not always correlated to the functional property of being a pharmaceutical. This is because intrinsic in vivo factors come into play in the same or different individuals having different diseases or conditions or different stages of diseases or conditions, as is expanded upon below.
 
In terms of the functional property being a “pharmaceutical for treatment of a disease or disorder in a subject”, the specification discloses that a clinical response or benefit may be the prevention of or a delay in the onset of a disease or condition, the amelioration of one or more symptoms, the induction or prolonging of remission, or the delay or a relapse or recurrence or deterioration, or any other improvement or stabilization in the disease status of a subject.  A clinical response may correlate to disease control or an objective response as defined by the response evaluation criteria in solid tumors (RECIST) guidelines ([0112]).  

The specification also discloses that it was known in the art that if a subject responds to more than one peptide in a vaccine composition, there is a greater chance of a treatment response (e.g., [0256]).  This is an indication that factors other than the primary sequence of a particular peptide or the ability to bind to more than one HLA molecule is a factor.  

Other indications that the primary sequence of a peptide and its ability to bind to an HLA molecule (or as an extension to at least three HLA molecules of a subject) is not strictly correlated to the ability to stimulate a T cell in vitro, nor therapeutic functionality, since the former is influenced by factors such as CTL precursor frequency, peptide hydrophobicity and stability, and the latter are influenced by factors having nothing to do with the ability to bind to multiple HLA molecules in a subject, but rather are reflective of intrinsic factors in particular or different individuals in a range of different conditions, e.g., tumor escape or pathogen escape mechanisms, in vivo immune milieus, T cell precursor frequencies, as is evidenced below. The host environment plays a huge role in whether or not a T cell responds in vivo, and as such, Applicant cannot establish that the peptide sequences that bind to at least three HLA molecules possess the necessary functional property reacting with and stimulating a T cell, nor of being a therapeutic.  These said considerations are evidenced below.  

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

Evidentiary reference Berger et al (Int. J. Cancer. 111:  229-237, 2004) teach “Since strong CTL responses as observed in this patient are the goal of cancer vaccination but are so far only rarely observed, the thorough analysis of patients exhibiting either exceptional clinical and/or immunologic response appears critical to understanding how vaccine therapies work and can be et al further teach “immune therapy for tumor patients aims at harnessing the immune system to fight cancer.  Indeed, clinical trials have already shown that tumor-specific T cells can be induced even in advanced cancer patients.  The induction of tumor-specific T cells, however, is not necessarily associated with a clinical response.  A major obstacle in evaluating the success of a cell-based immunotherapy lies in the fact that systemic immune responses detected in the blood may not reflect the actual situation in the tumor.”  (column 1, page 229).  Berger et al teach “…tumor-reactive T-cell clones persisted for prolonged time in circulation but failed to infiltrate the analyzed tumor lesions.  A possible explanation for this discrepancy is provided by the recent report from a transgenic mouse model that tumors may develop an intrinsic resistance to leukocyte infiltration and effector function that prevents even persistently high levels of activated tumor-specific T lymphocytes from eradicating the tumor” (paragraph spanning columns 1-2 on page 236).  

Although evidentiary reference Kalos and June (Immunity, 2013, 39: 49-60, see entire reference) is focused on adoptive CD8+ T cell therapy, it also teaches factors that pertain equally to endogenous CD8+ T cells.  Kalos and June teach common tumor escape mechanisms of MHC down modulation (MHC molecule/peptide complexes that the CD8+ T cells are cognate for) and altered peptide processing (especially page 50, column 2 at paragraph 2). Said reference also discusses the potently immunosuppressive microenvironment present at the tumor site (page 50, column 1 at paragraph 1), and “A significant obstacle to overcome is the exhaustion of T cells in the immune-suppressive milieu within the tumor microenvironment (page 54 at the first full paragraph, column 1).  Said reference also teaches that beyond the limitation of most animal tumor models not faithfully recapitulating human cancer, for T cell therapy studies in particular, model systems fall short because they fail to recapitulate the integrated biology on an intact human immune system" (page 54, column 1 at the first full paragraph). (There are no animal studies disclosed in the instant specification).   Said reference also teaches that a corollary issue related to the impact of tumor-driven immunosuppressive mechanisms, involving both surface receptors and soluble mediators, will be important to unravel (paragraph spanning columns 1-2 on page 56).  

Evidentiary reference Spranger, S (Int. Immunol. 2015, 28(8): 383-391) teaches that four dominant immune escape mechanisms operate in the tumor microenvironment: PD-L1 upregulation and subsequent inhibition of T cells through PD-L1 engagement with PD-1, IDO up-regulation, recruitment of regulatory T cells (Tregs derived from effector T cells, and selection of tumor cells with reduced antigenic immunogenicity. Said reference also teaches that CD103+ dendritic cells (DCs) are required to infiltrate the tumor and migrate into draining LNs before activating T cells, and wherein in order for effector T cells activated by these DCs to traffic to the tumor microenvironment (TME), the appropriate chemokines need to be locally expressed.  Spranger teaches that the minimal defect in such tumors may be attributed to poor recruitment and/or activation of the said DCs into the tumor microenvironment be activated by these DCs, and therefore negatively influence the activation of T cells in the tumor microenvironment.  Spranger teaches tumor escape through reduced immunogenicity, such as from down-regulation of MHC class I molecules and reduced expression of the immunogenic antigens, either through genetic or epigenetic alterations of the tumor cells. Spranger teaches that less immunogenic tumor cells not eliminated by the immune system will eventually escape and grow progressively as edited tumors.  Said reference teaches that multiple clinical studies have observed that expression of chemokines involved in effector T cell recruitment is significantly reduced in tumors lacking a CD8+ T cell infiltrate.  Said reference teaches lack of innate immune recognition, alterations of the tumor microenviroment and lack of effector T cell recruitment comprise three main mechanisms of immune escape through potent T cell exclusion from the tumor microenvironment (Fig. 3).   (See entire reference).  

he host environment plays a huge role in whether or not a T cell responds in vivo, and as such, Applicant cannot establish that the peptide sequences that bind to at least three HLA molecules are necessary and sufficient to ensure T cell reactivity, i.e., that they possess the functional property when bound to an HLA molecule of binding a T cell receptor on a T cell and activating the T cell. Beatty and Gladney teach that cancers are heterogeneous, with malignant cells across patients and even within the same patient being quite different.  Said reference further teaches that the immune system can select for tumors with decreased antigenicity and/or immunogenicity and therefore promote tumor outgrowth (“cancer immunoediting”) and consequently cancer clones evolve to avoid immune mediated elimination by leukocytes that have anti-tumor properties.  Beatty and Gladney teach that some tumors may also escape elimination by recruiting immunosuppressive leukocytes, which orchestrate a microenvironment that spoils the productivity of an anti-tumor immune response.  Said reference teaches that the efficacy of immunotherapy relies on the functional competence of multiple immunologic elements, e.g., tumor cells must release immunogenic tumor antigens for priming and activation to tumor-specific T cells, the tumor reactive T cells must then infiltrate tumor tissue and recognize cancer cells in the context of a peptide/MHC complex to induce cancer cell death.  Tumors develop strategies that disrupt this cycle.  Beatty and Gladney teach that MHC class I downregulation has been found in about 20% to 60% of common solid malignancies, and components of the antigen presentation machinery have also been found to be dysregulated in human tumors at the epigenetic, transcriptional and post-transcriptional levels.  Beatty and Gladney teach that tumors that retain sufficient antigenicity for immune recognition can escape elimination by decreasing their immunogenicity, such as by induction of upregulation of the immunoinhibitory molecule PD-L1 on malignant cells, not all tumors are associated with immune infiltrates, and an immunosuppressive tumor microenvironment is influenced by many factors.  Beatty and Gladney teach that multiple approaches must be employed to modulate the tumor microenvironment and reverse immunoregulatory mechanisms established by innate immunity and invoke tumor specific T cell immunity.  Beatty and Gladney teach that the approach must be effectively personalized for each tumor and patient.  

Evidentiary reference Kerkar and Restifo (Cancer Res.2012, 72(13): 3125-3130) teach further host immune escape mechanisms in vivo that influence whether or not a T cell that has been stimulated by a peptide that binds to an HLA molecule can be activated, and thus the primary sequence of a peptide and its ability to bind to an HLA molecule (or to at least three HLA molecules of a same subject) is not correlative to the functional property of stimulating a T cell and of possessing therapeutic functional properties. Kerkar and Restifo teach that established cancers consist of a wide array of immune cells that contribute to the tumor stroma of a growing malignancy and these cells coordinately form a complex regulatory network that fosters tumor growth by creating an environment that enables cancers to evade immune surveillance and destruction (e.g., suppressive MDSCs, Tregs, functionally impaired macrophages and dendritic cells with IDO expression and defective antigen presentation, including by lack of costimulation for T cells), while cancer cells have their own suppressive mechanisms such as loss of MHC class I and antigen processing machinery, selection of antigen loss variants, secretion of VEGF, GM-CSF, G-CSF and gangliosides. Kerkar and Restifo teach that the heterogeneity among different cancer histologies poses a formidable challenge to scientists attempting to devise broadly applicable treatment regimens. (See entire reference, especially Figure 1).  






et al (Eur. J. Immunol. 2014, 44: 1582-1592) teaches that in solid tumors, the microenvironment that is generated during tumor development has a pivotal role in immune regulation.  An intricate net of cross-interactions occurring between tumor components, stromal cells, and resident or recruited immune cells skews the possible acute inflammatory response toward an aberrant ineffective chronic inflammatory status that favors the evasion from the host’s defenses.  NK activity may be eluded by the tumor microenvironment.  Immunosubversion, immunoediting or immunoselection of poorly immunogenic tumor cells and interference with tumor infiltration play a major role in evading NK cell responses to tumors.  Tumor cells, tumor-associated fibroblasts and tumor-induced aberrant immune cells such as tolerogenic or suppressive macrophages, DCs and T cells can interfere with NK cell activation pathways or the complex receptor array that regulates NK cell activation and anti-tumor activity.  (See entire reference, especially abstract).  Thus, by extension, the possession or not of therapeutic functionality of a peptide that binds to an HLA molecule (or to at least three HLA molecules of a same subject) is not only dependent upon the ability to elicit a T cell response, but is instead also dependent upon an interplay of tumor microenvironment and other immune and non-immune cell types.

The same can be said for viral evasion mechanisms that influence the ability of activated T cells (by peptides that bind to an HLA molecule) to influence the functional property of such a peptide to bind to one or more HLA molecules in vivo and also to influence the functional property of such a peptide to be a therapeutic.  Evidentiary reference Seliger et al (Int. J. Cancer, 2006, 118: 129-138) teaches that HLA class I antigen/peptide complex expression on virus-infected cells is crucial for their recognition and subsequent killing by virus-specific CTLs.  Many viruses have developed diverse strategies to disrupt specifically the expression of these complexes, e.g., by interfering with MHC class I expression, total HLA class I loss, HLA class I downregulation or selective HLA class I allospecificity loss or downregulation in virus-infected cells, concurrent interference with NK mediated activity (see entire reference, especially conclusion section). As is evident, T cell recognition of a virally infected cell is predicated on binding an HLA class I/peptide complex.  The virus thwarts this recognition by downregulating or dysregulating HLA class I expression.

Applicant is claiming the universe of polypeptides comprising a first and a second region, each region comprising a first T cell epitope that binds to at least three HLA class I molecules of at least 10% of subjects in the target population and/or at least three HLA class II molecules of at least 10% of subjects in the target population, wherein the first T cell epitope and the second T cell epitope comprise different amino acid sequences and that also possess the functional properties besides said multiple HLA binding, of stimulating a T cell and having treatment functionality.  

Although one of skill in the art could employ methods of discovery to make the polypeptide ingredients of the claimed pharmaceutical composition:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.




AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e.,  the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed. 

Notably, in the instant claims, neither the particular HLA class I molecules nor the peptides that bind to particular combinations of HLA class I protein(s) and/or of HLA class II proteins and are T cell epitope peptides having the functional property of stimulating a T cell as a prerequisite to therapeutic functionality are specified using a chemically defined structure/sequence  Nor are the flanking sequence(s) around the amino acid sequence that allow the T cell epitope peptide(s) to be released from the embedding sequence in the correct size to retain binding to at least three HLA class I molecules and/or at least three HLA class II molecules specified using a chemically defined structure/sequence.

Applicant is claiming a pharmaceutical composition for treatment of a disease or disorder in a specific human that comprises polypeptides comprising T cell epitope peptides that bind to multiple HLA allele products that are functionally claimed and cannot be envisioned by amino acid sequence a priori.

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such polypeptides in the claimed pharmaceutical composition for treatment of any disease or disorder thereof at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed composition comprising the said polypeptide(s) at the time the instant invention was filed.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).









s 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

“To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”  Genentech, Inc. v. Novo Nordisk, A/S, 108F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999F2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  In In re Wands 8 USPQ2d 1400 (CAFC 1988), a number of factors are set forth which a court may consider in determining whether a disclosure would require undue experimentation.  These factors were set forth as follows:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. All the factors need not be reviewed when determining whether a disclosure is enabling.  Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927F2.d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed. Cir. 1991) (noting that the Wands factors “are illustrative, not mandatory.  What is relevant depends upon the facts.”).  

The specification does not enable the claimed invention.  Regarding the Wands factors, given the nature of the invention, the breadth of the claims, and the quantity of experimentation necessary, undue experimentation would be involved in making and using the claimed invention.  

The claims are broadly drawn to a functionally claimed pharmaceutical composition for treatment of a disease or disorder in a subject of a target human population, comprising one or more polypeptides, each polypeptide comprising:

	(a) a first region of 10-50 amino acids in length comprising a first T cell epitope that binds at least three HLA class I molecules of at least 10% of the subjects in the target population and/or at least three HLA class II molecules of at least 10% of subjects in the target population, and

	(b) a second region of 10-50 amino acids in length comprising a second T cell epitope that binds at least three HLA class I molecules of at least 10% of the subjects in the target population and/or at least three HLA class II molecules of at least 10% of subjects in the target population, 
 
	Wherein the first T cell epitope and the second T cell epitope comprise different amino acid sequences (base claim 1), and wherein

	---the first T cell epitope and/or the second T cell epitope comprises 7 to 17 amino acids (claim 4), 
	---the first T cell epitope is from a first antigen; and the second T cell epitope is from a second antigen (claims 5, 7, 8, 10-12), including from a cancer or tumor-associated antigen, an antigen expressed by a target pathogenic organism, an antigen 
	----the one or more polypeptides substantially do not comprise neoepitopes that span a junction between the first region and second region and that
		(i) corresponds to a fragment of a human polypeptide expressed in healthy cells;
		Iii) is a T cell epitope capable of binding to at least three HLA class I molecules of at least 10% of the subjects in the target population; or 
		(iii) meets both requirements (i) and (ii) (claim 13), 
	---the target population is cancer patients and wherein each of the first region and second region comprises an amino acid sequence that is an HLA class I binding T cell epitope, and wherein for each T cell epitope, 
		(i) at least 10% of the subjects in the target population express a tumor associated antigen selected from the antigens listed in Table 2 that comprises the T cell epitope; and 
		(ii) at least 10% of subjects in the target population have at least three HLA class I molecules capable of binding to the T cell epitope; and wherein the first T cell epitope and the second T cell epitope are different from each other (claim 14), 
	-----and the composition further comprises a pharmaceutically acceptable adjuvant, diluent, carrier, preservative or combination thereof (claims 15 and 16).  

Note that Applicant’s elected species are two different polypeptides from two different antigens, PIWIL-2 and EPCAM.

The broadly recited pharmaceutical composition for treatment of a disease or disorder in a subject of a target human population is functionally claimed and encompasses polypeptides that comprise a broad genus of T cell epitopes that bind to at least three HLA class I molecules and/or T cell epitopes that bind to at least three HLA class II molecules in at least 10% of subjects in a target human population. In addition, the recited composition is a “pharmaceutical composition for treatment of a disease or disorder in a subject of a target human population.”  The genus of T cell epitopes from any antigenic protein in the genus of the universe of proteins (e.g., tumor, viral, fungal, bacterial, protozoan, autoimmune, allergen) is large and structurally diverse.  The genus of HLA class I or HLA class II molecules is also large and structurally diverse.  

Applicant is claiming a pharmaceutical composition for treatment of any disease or disorder in a subject target human population that comprises polypeptides each comprising a peptide that binds to at least three HLA class I and/or three HLA class II molecules of at least 10% of the said subjects because Applicant discloses a method for predicting potential peptides that bind to the at least three HLA molecules, that have the potential for stimulating a T cell in vivo, and that have the potential for effecting a treatment of any disease or disorder in a human. The method disclosed by Applicant i.e., peptides that bind to an HLA molecule according to the definition in the instant specification, of which there are over 12,000 different HLA molecules, and in the instant claims to at least three HLA class I or at least three HLA class II molecules) that bind to at least three of the over 12,000 different, highly polymorphic, HLA molecules in the human population, wherein the T cell epitope peptides derive from any antigenic protein in humans (an extremely large and structurally diverse genus) for the treatment of any disease or disorder in humans (or stage thereof).  In order for the HLA binding peptides to effect a treatment for any disease or disorder in a human subject, the HLA binding peptides must also be capable of inducing/stimulating a T cell response in vivo and in addition, must be capable of effecting a treatment, the latter two properties of which are not entirely dependent upon the primary sequence of a peptide, the ability of the peptide to bind to an HLA molecule, or in this instance, to at least three HLA molecules, as factors in vivo in the same or different individuals, including at different times or stages of diseases or conditions, influence T cell inducibility (i.e., “immunogenicity”) and/or treatment efficacy, as is detailed below.  

The specification discloses at [0073] that the term “T cell epitope” refers to a sequence of contiguous amino acids contained within a protein antigen that possess a binding affinity for (is capable of binding to) one or more HLAs.  The specification further discloses that a T cell epitope is “immunogenic” for a specific human subject if it is capable of inducing a T cell response, either a CTL response or a Th response) in that subject.  The specification discloses at [0074] that the terms “T cell response” and “immune response” are used interchangeably and refer to the activation of T cells and/or the induction of one or more effector functions following recognition of one or more HLA/epitope binding pairs, e.g., CTL responses, antibody responses, cytotoxicity, cytokine production, proliferation.  CTLs (cytotoxic T lymphocytes or CD8+ T cells) possess T cell receptors (TCRs) that bind to a cognate HLA class I molecule/peptide complex, while Th (T helper cells or CD4+ T cells) possess TCRs that bind to a cognate HLA class II molecule/peptide complex.  

The specification discloses at [0069]:

” HLAs are encoded by the most polymorphic genes of the human genome. Each person has a
maternal and a paternal allele for the three HLA class I molecules (HLA-A*, HLA-B*, HLA-C*)
and four HLA class II molecules (HLA-DPA HLA-DQA HLA-DRB1A HLA-DRB3*/4*/5*)-
Practically, each person expresses a different combination of 6 HLA class I and 8 HLA class II
molecules that present different epitopes from the same protein antigen. The function of HLA
molecules is to regulate T cell responses.”

et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record].  HLA Nomenclature further teaches that there are about 3,105 different HLA class II molecules, bringing the total of HLA class I and class II molecules to approximately 12,500 different molecules.  Thus, the genus of HLA molecules is very large and structurally diverse, particularly within the peptide binding groove of the HLA molecules. 

The size of the genus of first and second antigens is also large and structurally diverse, encompassing any protein antigen in the universe of protein antigens. Instant dependent claim 10 recites “wherein the first and second antigens are selected from the antigens listed in Tables 2 to 7”.   Tables 2-7 discloses a laundry list of list IEDB accession numbers for thousands of tumor, bacterial, viral, fungal, allergenic, and autoimmune protein antigens.  

Evidentiary reference Ali-Khan et al (Curr. Prot. Prot. Sci. 2002, 22.1.1-22.1.19, Suppl. 30, John Wiley & Sons, Inc.) teaches that most prokaryotes have unique proteins ranging from about 1,000 to about 4,500 in number, while yeast, the simplest eukaryote, has over 6,000 proteins.  For example, this constitutes over 10,000 potential proteins from which epitopes can derive from just one bacterium or yeast species that infects a human subject.  

Evidentiary reference Woolhouse et al (Phil. Trans. R. Soc. B, 2012, 367: 2864-2871) teaches that there are 219 virus species that are known to be able to infect humans, but there are still a substantial pool of undiscovered human virus species (see entire reference, especially abstract and introduction).  

Evidentiary reference Schumacher and Schreiber (Science, 2015, 348: 69-74) teaches that tumor epitopes can be derived from nonmutated proteins to which T cell tolerance is incomplete, for instance, because of their restricted tissue expression pattern, while a second class of tumor epitopes are peptides that are entirely absent from the normal human genome (the so-called neoantigens).  As pertains to a large group of human tumors without a viral etiology, such neo-epitopes are solely created by tumor-specific DNA alterations that result in the formation of novel protein sequences (and subsequences that are peptide epitopes).  For virus-associated tumors, epitopes derived from viral open reading frames also contribute to the pool of neoantigens.  Said reference teaches that experimental protocols must be employed in different human individuals (as well as within the same individuals over time) to determine MHC-binding 

With regard to tumor specific antigen proteins or “TAA”, evidentiary reference Buonaguro et al (Clin. Vacc. Immunol. 2011, 18(1): 23-34) teaches that tumor-associated antigens or TAAs represent the mutated counterparts of proteins expressed by normal tissues, which are divided into shared and unique TAAs and further classified into class I and class II HLA-restricted TAAs, according to the HLA allele restriction.  Buonaguro et al further teach that the three main groups amongst shared TAAs are cancer-testis (CT) antigens, differentiation antigens, and widely occurring, overexpressed antigens.  CT antigens result from reactivation of genes which normally silent in adult tissues but are transcriptionally activated in different tumor histotypes, whereas differentiation antigens are shared between tumors and the normal tissue of origin and are found mostly in melanomas and normal melanocytes.  Also, expression of several oncofetal antigens is increased in many adult cancer tissues. Widely occurring and overexpressed TAAS have been detected in different types of tumors and in normal tissues, wherein their overexpression in tumor cells can reach the threshold for T cell recognition, e.g., antiapoptotic proteins and tumor suppressor proteins.  Repana et al (Genome Biol. 2019, 20: 1-12) teaches that there are at least 2,372 cancer genes, including from at least 119 cancer types from 31 primary anatomical sites or pan-cancer studies from approximately, 35,000 cancer donors.  

In contrast, the specification discloses a small number of peptides from select protein antigens, but does not disclose the cognate HLA binding molecules.  These examples are not representative of the breadth of the genus of HLA binding peptides encompassed in the claimed composition.

In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at MHC I section); however, there are a limited number of class I HLA molecules that have overlapping peptide binding repertoires, termed “supertypes”.

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified.  Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and 

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove.  Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.  This is also true for peptides that are predicted to bind to class II MHC molecules.

The T cell epitope peptides comprised in the at least two polypeptides of the claimed composition must also be capable of inducing a cognate T cell response as well as a treat any disease or any disorder in a subject of a target human population.  

The specification further discloses that a T cell epitope is “immunogenic” for a specific human subject if it is capable of inducing a T cell response, either a CTL response or a Th response) in that subject.  The specification discloses at [0074] that the terms “T cell response” and “immune response” are used interchangeably and refer to the activation of T cells and/or the induction of one or more effector functions following recognition of one or more HLA/epitope binding pairs, e.g., CTL responses, antibody responses, cytotoxicity, cytokine production, proliferation.

The specification discloses that a clinical response or benefit may be the prevention of or a delay in the onset of a disease or condition, the amelioration of one or more symptoms, the induction or prolonging of remission, or the delay or a relapse or recurrence or deterioration, or any other improvement or stabilization in the disease status of a subject.  A clinical response may correlate to disease control or an objective response as defined by the response evaluation criteria in solid tumors (RECIST) guidelines ([0112]).  

The specification discloses that the term “personal epitope” or “PEPI” distinguishes subject specific epitopes from HLA specific epitopes and that a “PEPI” is a fragment of a polypeptide consisting of a sequence of contiguous amino acids of the polypeptide that is a T cell epitope capable of binding to one or more HLA class I molecules of a specific human subject or capable of binding to one or more HLA class II molecules of a specific human subject.  “PEPIs are specific to an individual because different individuals have different HLA molecules which each bind to different T cell epitopes” [0075].  The specification discloses at [0078] that “PEPI3” refers to a peptide, or a fragment of a polypeptide, that can bind to three HLA class I (or II) molecules of an individual, while “PEPI3+” refers to a peptide, or a fragment of a polypeptide that can bind to three or more HLA class I (or II) molecules of an individual.


The working examples are disclosure of a predictive methodology to select peptides that together or alone that will identify a subset of peptides that possess potential of having the functional property of stimulating T cell response and/or having pharmaceutical treatment efficacy, while missing others.  

In an in silico predictive study disclosed in the specification at [0251]-[0253], the presence of at least one candidate amino acid sequence that could potentially bind to at least three subject-specific HLA class I molecules (in a model population designed in Example 8 and not related to the actual genotype of the patients who received the vaccines but instead used an in silico model population described below) in was assessed for each of twelve single peptide vaccines for which T cell response rates were known.  The actual pre-existing vaccine studies presumably did not identify the HLA genotypes of the patients who received the vaccines; the specification identifies the “Ethnicity” of the vaccine recipients as “Canadian”, “US”, “Iraeli”, or “CEU”, which are actually not indicative of genotypes.  Instead, the specification discloses constructing a model population for in silico predictions for identifying candidate vaccine peptides for a large population (152/10,000) different HLA molecules and using this model genotype for correlation of T cell responses observed and the presence of peptides in the single peptide vaccines that can potential bind to at least three HLA molecules in the model population. The specification discloses that overall percentage of agreements was calculated on this basis and a linear response rate was observed. 
However, in Table 19, the percent of subjects in the model population having at least one peptide that can potentially bind to at least three subject specific HLA class I molecules was 22% in the first single peptide vaccine (first entry in Table 19), but no 
no actual T cell responses were observed in the real world context.  This is an instance where the presence of a peptide within a peptide vaccine was assessed to comprise at least one peptide subsequence that could potentially bind to at least three HLA class I molecules of a same subject but that this predicted binding did not correlate with a T cell response in the real world.  The third-to-last entry in said Table 19 indicates for a different single peptide vaccine that there were no peptides therein capable of binding to at least three HLA class I molecules of a same subject in the model population and no responses were observed in the real world context; however, this does not indicate a correlation for binding of a peptide to three or more HLA class I molecules and a T cell response.  Even if a linear relationship was constructed from this in silico analysis is still just a predictive process for identifying potential peptides to test in a real world context.  
Construction of confidence intervals for data indicate that a correlation is a statistical tool for a probability, not an eventuality.  Other similar examples of in silico studies can be found in the specification, having the same inherent issues.


e.g., [0256]).  This is evidence that factors other than the primary sequence of a particular peptide or the ability to bind to more than one HLA molecule is a factor.

The art recognizes that factors that are intrinsic in vivo to a particular individual at different times under different conditions, different individuals, and individuals having the same or different diseases or disorders influence immunogenicity of a peptide that binds to an HLA molecule, and also importantly influences therapeutic efficacy of T cell epitope peptides. Even in vitro, factors such as peptide hydrophobicity and stability as well as T cell precursor frequency can influence the ability of a peptide that is bound to an HLA molecule to bind to and stimulate a T cell. These points are evidenced below.

Evidentiary reference Celis et al (PNAS USA, 1994, 91: 2105-2109) teaches that in order to establish whether a peptide is immunogenic, (i.e., is a T cell epitope and will induce a CD8+ or a CD4+ T cell response), said peptide needs to be tested in assays that actually establish that a peptide is immunogenic, and that the peptide must be recognized by the pool of available T-cell specificities for the immune system to mount an effective CTL response.  Celis et al further teach assaying for recognition of the peptide/MHC complex by a T cell obtained from a donor (see entire reference).

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280).

Other indications that the primary sequence of a peptide and its ability to bind to an HLA molecule (or as an extension to at least three HLA molecules of a subject) is not strictly correlated to therapeutic efficacy are factors having nothing to do with the ability to bind to multiple HLA molecules in a subject, but rather are reflective of intrinsic factors in particular or different individuals in a range of different conditions, e.g., tumor escape or pathogen escape mechanisms, in vivo immune milieus, T cell precursor frequencies.  

Evidentiary reference Berger et al (Int. J. Cancer. 111:  229-237, 2004) teach “Since strong CTL responses as observed in this patient are the goal of cancer vaccination but are so far only rarely observed, the thorough analysis of patients exhibiting either exceptional clinical and/or immunologic response appears critical to understanding how vaccine therapies work and can be further improved” (abstract).  Berger et al further teach “immune therapy for tumor patients aims at harnessing the immune system to fight cancer.  Indeed, clinical trials have already shown that tumor-specific T cells can be induced even in advanced cancer patients.  The induction of tumor-specific T cells, however, is not necessarily associated with a clinical response.  A major obstacle in evaluating the success of a cell-based immunotherapy lies in the fact that systemic immune responses detected in the blood may not reflect the actual situation in the tumor.”  (column 1, page 229).  Berger et al teach “…tumor-reactive T-cell clones persisted for prolonged time in circulation but failed to infiltrate the analyzed tumor lesions.  A possible explanation for this discrepancy is provided by the recent report from a transgenic mouse model that tumors may develop an intrinisic resistance to leukocyte infiltration and effector function that prevents even persistently high levels of activated tumor-specific T lymphocytes from eradicating the tumor” (paragraph spanning columns 1-2 on page 236).  

Although evidentiary reference Kalos and June (Immunity, 2013, 39: 49-60, see entire reference) is focused on adoptive CD8+ T cell therapy, it also teaches factors that pertain equally to endogenous CD8+ T cells.  Kalos and June teach common tumor escape mechanisms of MHC down modulation (MHC molecule/peptide complexes that the CD8+ T cells are cognate for) and altered peptide processing (especially page 50, column 2 at paragraph 2). Said reference also discusses the potently immunosuppressive microenvironment present at the tumor site (page 50, column 1 at paragraph 1), and “A significant obstacle to overcome is the exhaustion of T cells in the immune-suppressive milieu within the tumor microenvironment (page 54 at the first full paragraph, column 1).  Said reference also teaches that beyond the limitation of most animal tumor models not faithfully recapitulating human cancer, for T cell therapy studies in particular, model systems fall short because they fail to recapitulate the integrated biology on an intact human immune system" (page 54, column 1 at the first full paragraph). (There are no animal studies disclosed in the instant specification).   Said reference also teaches that a corollary issue related to the impact of tumor-driven immunosuppressive mechanisms, involving both surface receptors and soluble mediators, will be important to unravel (paragraph spanning columns 1-2 on page 56).  

Evidentiary reference Spranger, S (Int. Immunol. 2015, 28(8): 383-391) teaches that four dominant immune escape mechanisms operate in the tumor microenvironment: PD-L1 upregulation and subsequent inhibition of T cells through PD-L1 engagement with PD-1, IDO up-regulation, recruitment of regulatory T cells (Tregs derived from effector T cells, and selection of tumor cells with reduced antigenic immunogenicity. Said reference also teaches that CD103+ dendritic cells (DCs) are required to infiltrate the tumor and migrate into draining LNs before activating T cells, and wherein in order for effector T cells activated by these DCs to traffic to the tumor microenvironment (TME), the appropriate chemokines need to be locally expressed.  Spranger teaches that the minimal defect in such tumors may be attributed to poor recruitment and/or activation of the said DCs into the TME be activated by these DCs.  Spranger teaches tumor escape through reduced immunogenicity, such as from down-regulation of MHC class I molecules and reduced expression of the immunogenic antigens, either through genetic or epigenetic alterations of the tumor cells. Spranger teaches that less immunogenic tumor cells not eliminated by the immune system will eventually escape and grow progressively as edited tumors.  Said reference teaches that multiple clinical studies have observed that expression of chemokines involved in effector T cell recruitment is significantly reduced in tumors lacking a CD8+ T cell infiltrate.  Said reference teaches lack of innate immune recognition, alterations of the tumor microenviroment and lack of effector T cell recruitment comprise three main mechanisms of immune escape through potent T cell exclusion from the tumor microenvironment (Fig. 3).   (See entire reference).  

Evidentiary reference Beatty and Gladney (Clin. Canc. Res. 2014, 21(4): 687-692) teaches that cancers are heterogeneous, with malignant cells across patients and even within the same patient being quite different.  Said reference further teaches that the immune system can select for tumors with decreased antigenicity and/or immunogenicity and therefore promote tumor outgrowth (“cancer immunoediting”) and consequently cancer clones evolve to avoid immune mediated elimination by leukocytes that have anti-tumor properties.  Beatty and Gladney teach that some tumors may also escape elimination by recruiting immunosuppressive leukocytes, which orchestrate a microenvironment that spoils the productivity of an anti-tumor immune response.  Said reference teaches that the efficacy of immunotherapy relies on the functional competence of multiple immunologic elements, e.g., tumor cells must release immunogenic tumor antigens for priming and activation to tumor-specific T cells, the tumor reactive T cells must then infiltrate tumor tissue and recognize cancer cells in the context of a peptide/MHC complex to induce cancer cell death.  Tumors develop strategies that disrupt this cycle.  Beatty and Gladney 

Evidentiary reference Kerkar and Restifo (Cancer Res.2012, 72(13): 3125-3130) teach that established cancers consist of a wide array of immune cells that contribute to the tumor stroma of a growing malignancy and these cells coordinately form a complex regulatory network that fosters tumor growth by creating an environment that enables cancers to evade immune surveillance and destruction (e.g., suppressive MDSCs, Tregs, functionally impaired macrophages and dendritic cells with IDO expression and defective antigen presentation, including by lack of costimulation for T cells), while cancer cells have their own suppressive mechanisms such as loss of MHC class I and antigen processing machinery, selection of antigen loss variants, secretion of VEGF, GM-CSF, G-CSF and gangliosides. Kerkar and Restifo teach that the heterogeneity among different cancer histologies poses a formidable challenge to scientists attempting to devise broadly applicable treatment regimens. (See entire reference, especially Figure 1).  

Evidentiary reference Vitale et al (Eur. J. Immunol. 2014, 44: 1582-1592) teaches that in solid tumors, the microenvironment that is generated during tumor development has a pivotal role in immune regulation.  An intricate net of cross-interactions occurring between tumor components, stromal cells, and resident or recruited immune cells skews the possible acute inflammatory response toward an aberrant ineffective chronic inflammatory status that favors the evasion from the host’s defenses.  NK activity may be eluded by the tumor microenvironment.  Immunosubversion, immunoediting or immunoselection of poorly immunogenic tumor cells and interference with tumor infiltration play a major role in evading NK cell responses to tumors.  Tumor cells, tumor-associated fibroblasts and tumor-induced aberrant immune cells such as tolerogenic or suppressive macrophages, DCs and T cells can interfere with NK cell activation pathways or the complex receptor array that regulates NK cell activation and anti-tumor activity.  (See entire reference, especially abstract).  

Evidentiary reference Seliger et al (Int. J. Cancer, 2006, 118: 129-138) teaches that HLA class I antigen/peptide complex expression on virus-infected cells is crucial for their recognition and subsequent killing by virus-specific CTLs.  Many viruses have developed diverse strategies to disrupt specifically the expression of these complexes, e.g., by interfering with MHC class I expression, total HLA class I loss, HLA class I downregulation or selective HLA class I allospecificity loss or downregulation in virus-infected cells, concurrent interference with NK mediated activity (see entire reference, especially conclusion section).

As pertains to Applicant’s elected species of EPCAM and IPWIL-2 antigenic tumor proteins, the specification discloses two 9-mer peptide subsequences of EPCAM protein that are predicted to bind to three HLA class I molecules in an individual patient  in the highest proportion of individuals ([0315], [0316], Table 33).  One of these peptides was fused at the N-terminus to other sequences including a MAGE-A8 peptide (Table 34 

Applicant is claiming a pharmaceutical composition comprising the universe of polypeptides comprising a first and a second region, each region comprising a first T cell epitope that binds to at least three HLA class I molecules of at least 10% of subjects in the target population and/or at least three HLA class II molecules of at least 10% of subjects in the target population, wherein the first T cell epitope and the second T cell epitope comprise different amino acid sequences and that also must exert a pharmaceutical therapeutic outcome by stimulating a T cell, the latter property being a prerequisite but not an eventuality for therapeutic efficacy.

There is insufficient guidance in the specification as to how to make and/or use instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

 12.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.  Claims  9, 10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     (a) "A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

Claims 9 and 10 contain an improper Markush grouping for the following reasons. The proteins disclosed in Tables 2-7 are different antigens having different amino acid sequences, and they are not all used to treat the same type of cancers. 

In addition, claims 9, 10 and 14 are indefinite because they incorporate by reference to Tables 2-7. Claims must be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (See MPEP 2173.05(s) “Reference to Figures or Tables [R-10.2019]”).  In the instant case, Table 24 in the specification lists the various TSA proteins by name.

     (b) Claim 13 is indefinite in the recitation of “wherein the one or more polypeptides substantially do not comprise neoepitopes that span a junction between the first region and second region” because it is not clear what is meant, i.e., there is no definition in the specification of what “substantially do not comprise” means in this context, and the said limitation is a relative term, and so the metes and bounds of the claim are unclear.

14.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.  For the purpose of prior art rejections, the filing date of the instant claims  is deemed to be the filing date of the instant application, i.e., 3/2/18, as foreign priority applications do not support the claimed limitations of the instant application.  

16.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

17.  Claims 1-6, 8, 9 and 13-16 are rejected under 35 U.S.C. 102 (a)(i) as being anticipated by Khallouf et al (Vaccines, 2014, 2: 422-462) as evidenced by  Kenter et al (Clin. Canc. Res. 2008 14(1): 169-177) and an admission in the specification at [0234].

Khallouf et al teach the overlapping synthetic long peptide vaccine from HPV16 comprised with adjuvant Montanide ISA-51 that induces a CTL response.  Khallouf et al each that the composition comprises 9 peptides from HPV E6 antigenic protein and 4 peptides from HPB E7 antigenic protein (see entire reference, especially Table 2 at the first entry).  

Kenter et al (that is referred to in the art reference above for the long peptide vaccine entry) evidence that the vaccine consists of 13 overlapping peptides together representing the entire sequence of the E6 and E7 proteins of HPV16 formulated in Montanide ISA-51 adjuvant, the overlapping peptides being 25-35 amino acid residues long (see entire reference, especially Vaccine and vaccination scheme section).

Although the art reference does not explicitly teach that the peptides comprise a first or second T cell epitope that binds to at least three HLA class I molecules of at least 10% of subjects in the target population, the admission in the instant specification at [0234] is + binding limitation (binds to at least three HLA class I molecules of at least 10% of subjects in the target population).  The specification also teaches that the PEPI3+ T cell epitopes comprised in the LPV polypeptides are 9-mer peptides.  Although the art reference does not explicitly disclose that the 25-mer or 35-mer polypeptides comprise more than one T cell epitope, the polypeptides are of a length to be able to comprise more than one T cell epitope and region (overlapping, contiguous or non-contiguous).  Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  

Instant claim 9 is included in this rejection because the HPV16 E6 and E7 antigenic proteins are listed in Table 2 appearing on page 36 of the instant specification at the 10th line from the bottom of the table ([0106].  Instant claim 13 is included in this rejection because the LPV polypeptides are subsequences of the antigenic proteins and so do not comprise neoepitope sequences.

18.  Claims 1-6, 8, 9 and 13-16 are rejected under 35 U.S.C. 102 (a)(i) as being anticipated by Karkada et al (Biologics: Targets and Therapy, 2014, 8: 27-38, IDS reference) as evidenced by an admission in the specification at [0255] and by IEDB MHC I result (IEDB Analysis Resource) (MHC I binding predictions made on 4/22/21 using the IEDB analysis resource Net MHCpan (ver. 4.1) tool, pages 1/1-1/3).  

Karkada et al teach a pharmaceutical composition termed “DPX-0907” that comprises seven different polypeptides, each from a different tumor associated antigenic protein, and that further comprises a polypeptide comprising a universal HLA class II binding peptide from tetanus toxoid, and a liposome-in-oil platform that comprises Montanide ISA 51 or GM-CSF; its intended purpose is for treating breast or ovarian cancers, it induces T cell responses, and some short term therapeutic effects.  Karkada et al teach that each polypeptide of the composition comprises an HLA-A*0201 binding peptide subsequence that can stimulate T cells and are present on tumor target cells.  The polypeptides in the art composition meet the length limitation recited in the instant claims. (See entire reference, especially abstract, Table 1, DPX-0907 section).  

Although the art reference does not explicitly teach that the peptides comprise a first or second T cell epitope that binds to at least three HLA class I molecules of at least 10% of subjects in the target population, the admission in the instant specification at [0255] is that the DPX-0907 peptide vaccine comprises greater than or equal to one vaccine derived PEPI3+ (i.e., at least one sequence that is a T cell epitope binding to at least three HLA class I (or HLA class II) molecules of at least 10% of subjects in the target population), but does not disclose which polypeptides in the vaccine composition +, nor what the sequences are.  For purposes of illustration, the art reference teaches that the subsequence of the ABI_2 polypeptide consisting of the sequence ILDDIGHGV binds to HLA-A*02:01 (see underline at Table I), while evidentiary reference IEDB Analysis Resource evidences that this same subsequence peptide has a predicted binding affinity for two other HLA-A molecules, HLA-A*02:06 and HLA-A*24:02 as well.  Although the art reference does not explicitly disclose that one or more of the art polypeptides also comprises a second region comprising a second T cell epitope that binds to at least three HLA class I or II molecules of at least 10% of the subjects in the target population, the art polypeptides are of a length to comprise two different (overlapping, contiguous, or non-contiguous) subsequences that comprise a requisite T cell epitope.  Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  

Instant claim 9 is included in this rejection because the ABI2, DDR1, ITGB8, JUP and TOP2A antigenic proteins are listed in Table 2 of the instant specification.  Instant claim 13 is included in this rejection because wherein the PEPI3+ are in the same polypeptide, the polypeptide does not comprise neoepitopes.  
  
19.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in 

20.  Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10-17 and 21 of copending Application No. 15/910,930 in view of Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196).

This is a provisional nonstatutory double patenting rejection.

The claims of 15/910,930 recite a human subject-specific pharmaceutical composition for treatment of a disease or disorder comprising at least two different polypeptides, each of which comprise 10-50 amino acids and comprising a T cell epitope that binds at least three HLA class I molecules of the subject and/or at least three HLA class II molecules of the subject and wherein the T cell epitopes are different, and a pharmaceutically acceptable adjuvant.  

The claims of 15/910,930 do not recite wherein the at least three HLA molecules are of at least 10% of subjects of a target population.

Reche and Reinherz teach that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes.  Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24.  Reche and Reinherz teach different HLA-A2 molecules that belong to an HLA-A2 supertype.  Reche and Reinherz teach phenotype frequency of defined supertypes in different populations and that HLA-A2 supertype is frequent in Blacks, Caucasians, Hispanics, N.A. Natives and Asians ranging from 44% to 52%.  Reche and Reinherz teach that cross-presentation of peptide in the context of different HLA I genes might increase the frequency at which a peptide is recognized, thereby increasing its potential immungenicity (see entire reference, especially Fig. 2, Table 1, sections 3.1 and 3.2).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have indicated a target population of HLA-A2 positive subjects and to have used T cell epitope peptides that bind to at least three HLA class I HLA-A2 supertypes or same alleles of HLA-A2.

One of ordinary skill in the art would have been motivated to do this because the HLA-A2 supertype is a frequent HLA molecule in many populations.

s 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,213,497.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘497 are drawn to a pharmaceutical composition comprising 2 or more peptide, each peptide comprising a different amino acid sequence that is a 30-mer sequence (as evidenced by the sequence listing) that comprises a T cell epitope peptide that is a PEPI3+ in a percentage over 10% in a target population as is evidenced by the peptides listed in Table 28 (SEQ ID NO: 121, 124, 126, 130, 131 and 134) of the specification of ‘497 and that are components of the PolyPEPI1018 vaccine composition.  These poly/peptides are species of the instant generic claims.  Also not that instant claim 11 is included in this rejection because MAGE-A8 and Cage are cancer-testis antigens (CTAs) that are listed in Table 2 of the instant specification. 

22.  No claim is allowed.

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600